Name: Council Directive 91/497/EEC of 29 July 1991 amending and consolidating Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat to extend it to the production and marketing of fresh meat
 Type: Directive
 Subject Matter: marketing;  health;  European construction;  trade policy;  production;  animal product
 Date Published: 1991-09-24

 Avis juridique important|31991L0497Council Directive 91/497/EEC of 29 July 1991 amending and consolidating Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat to extend it to the production and marketing of fresh meat Official Journal L 268 , 24/09/1991 P. 0069 - 0104 Finnish special edition: Chapter 3 Volume 39 P. 0058 Swedish special edition: Chapter 3 Volume 39 P. 0058 COUNCIL DIRECTIVE of 29 July 1991 amending and consolidating Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat to extend it to the production and marketing of fresh meat (91/497/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposals from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas meat from bovine animals, swine, sheep and goats and domestic solipeds is included in the list of products in Annex II to the Treaty; whereas production of and trade in fresh meat constitutes an important source of income for part of the farming population; Whereas in order to ensure the rational development of this sector and to increase productivity, public health rules governing production and placing on the market must be laid down at Community level; Whereas the Community has to adopt measures for the gradual establishment of the internal market over a period expiring on 31 December 1992; Whereas Directive 64/433/EEC (4) laid down the health requirements to be complied with in intra-Community trade in meat from bovine animals, swine, sheep and goats and domestic solipeds; Whereas Directive 89/662/EEC (5) laid down rules on the checks to be applied with a view to the completion of the internal market, and in particular abolished veterinary checks at frontiers between Member States; Whereas to take account of the abolition of the said checks and of the introduction of more stringent guarantees at origin when it is no longer possible to distinguish between products for the domestic market and products to be marketed in another Member State, the requirements of Directive 64/433/EEC should be adapted and extended to all meat production; Whereas to that end it is necessary to harmonize the conditions under which certain meat is declared unfit for human consumption; Whereas Directive 64/433/EEC has been substantially amended on a number of occasions; whereas for the sake of clarity that Directive should be consolidated; Whereas it is necessary to adapt the references in Council Directive 72/462/EEC of 12 December 1972, on health and veterinary inspection problems upon importation of bovine animals and swine and ovine and caprine animals and fresh meat or meat products from third countries (6), in the light of that consolidation, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 64/433/EEC is hereby replaced by the text annexed to this Directive. Article 2 Directive 72/462/EEC is hereby amended as follows: 1) in the third indent of Article 1 (1), the text in brackets shall be replaced by the following: '(including the species Bubalus bubalis and Bison bison)'; 2) In Article 4 (c): (a) in the second subparagraph - '13' shall be replaced by '14', - '24' shall be deleted, - '41 (C)' shall be replaced by '42 (A) (2)'; (b) the following subparagraph shall be added: 'In accordance with the same procedure, specific guarantees may be required concerning the quality of the potable water used by establishments and the medical supervision of staff working on and handling fresh meat.'; 3) In Article 17: (a) paragraph 2: - in (b) 'Chapter V' shall be replaced by 'Chapter VI', - in (c) 'Chapter VI' shall be replaced by 'Chapter VII', - in (d) 'Chapter VII' shall be replaced by 'Chapter VIII', - in (e) 'Chapter X' shall be replaced by 'Chapter XI' and 'Chapter XIII' shall be replaced by 'Chapter XIV', - in (g) 'Chapter XIV' shall be replaced by 'Chapter XV'. (b) paragraph 3: - 'Chapter XIII' shall be replaced by 'Chapter XIV'; 4) In Article 18: (a) paragraph 1 (b): (i) 'Chapter VIII' shall be replaced by 'Chapter IX'; (ii) 'Chapter IX' shall be replaced by 'Chapter X'; (iii) 'Chapter XI' shall be replaced by 'Chapter XII'; (b) paragraph 3: - 'paragraph 45 (d) of Chapter VIII' shall be replaced by 'paragraph 46 of Chapter IX'; 5) in Article 20 (d) 'paragraph 57 of Chapter X' shall be replaced by 'paragraph 58 of Chapter XI'. Article 3 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1993. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 4 This Directive is addressed to the Member States. Done at Brussels, 29 July 1991. For the Council The President H. VAN DEN BROEK (1) OJ No C 84, 2. 4. 1990, p. 8, and proposal forwarded on 10 November 1983 (not published in the Official Journal).(2) OJ No C 183, 15. 7. 1991.(3) OJ No C 332, 31. 12. 1990, p. 53.(4) OJ No 121, 29. 7. 1964, p. 2012/64. Directive last amended by Directive 89/662/EEC (OJ No L 395, 30. 12. 1989, p. 13).(5) OJ No L 395, 30. 12. 1989, p. 13. Directive amended by Directive 90/675/EEC (OJ No L 373, 31. 12. 1990, p. 1).(6) OJ No L 302, 31. 12. 1972, p. 28. Directive as last amended by Directive 91/69/EEC (OJ No L 46, 19. 2. 1991, p. 37). ANNEX COUNCIL DIRECTIVE 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Having regard to the opinion of the Economic and Social Committee, Whereas Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (;), Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ($) and Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (=), laid the basis for the free movement of beef and veal, pigmeat, sheepmeat and goatmeat; Whereas, so long as intra-Community trade is hindered by differences between the health requirements of Member States concerning meat, the implementation of the abovementioned regulations will not have the desired effect; Whereas, to eliminate such differences, the health provisions of the Member States must be approximated in line with the above regulations; Whereas the object of this approximation must be in particular to standardize health requirements for meat in slaughterhouses and cutting rooms and during storage and transportation; whereas a system of approval should be introduced for slaughterhouses and cutting plants which meet the health requirements laid down by this Directive, together with a Community inspection procedure to ensure (;) OJ No L 148, 28. 6. 1968, p. 24. Regulation last amended by Regulation (EEC) No 3577/90 (OJ No L 353, 17. 12. 1990, p. 23). ($) OJ No L 282, 1. 11. 1975, p. 1. Regulation last amended by Regulation (EEC) No 1249/89 (OJ No L 129, 11. 5. 1989, p. 12). (=) OJ No L 289, 7. 10. 1989, p. 1. Regulation amended by Regulation (EEC) No 3577/90 (OJ No L 353, 17. 12. 1990, p. 23). that the conditions for such approval are observed; whereas provision should also be made for approval of cold stores; Whereas low-capacity establishments should be approved by means of simplified structure and infrastructure criteria, while complying with the rules of hygiene laid down in this Directive; Whereas health marking of meat and authorization of the transport document by the official veterinarian of the establishment of origin is the best way of satisfying the competent authorities of the place of destination that a consignment of meat complies with the provisions of this Directive; whereas the health certificate should be maintained for the purposes of verifying the destination of certain meat; Whereas the rules, principles and safeguard measures established by Council Directive 90/675/CEE of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (%) should apply here; Whereas in the context of trade between the Member States, the rules laid down in Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view of the completion of the internal market (& ) should also be applied; Whereas the Commission should be entrusted with the task of adopting certain measures for implementing this Directive; whereas, to that end, procedures should be laid down establishing close and effective cooperation between the Commission and the Member States within the Standing Veterinary Committee. HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive lays down health rules for the production and placing on the market of fresh meat intended for human consumption from domestic animals of the following species: bovine animals (including the species Bubalus bubalis and Bison bison), swine, sheep and goats, and domestic solipeds. (%) OJ No L 373, 31. 12. 1990, p. 1. (& ) OJ No L 395, 30. 12. 1989, p. 13. Directive amended by Directive 90/675/EEC (OJ No L 373, 31. 12. 1990, p. 1). 2. This Directive shall not apply to the cutting and storage of fresh meat performed in retail shops or in premises adjacent to sale points, where the cutting and storage are performed solely for the purpose of supplying the consumer directly on the spot. 3. This Directive shall apply without prejudice to specific Community rules on minced meat. 4. This Directive shall not affect any restrictions imposed, in compliance with the general provisions of the Treaty, on the retail sale of meat from solipeds. Article 2 For the purposes of this Directive: (a) 'meat' means all parts of domestic bovine animals (including the species Bubalus bubalis and Bison bison), swine, sheep, goats and solipeds which are suitable for human consumption; (b) 'fresh meat' means meat, including meat vacuum-wrapped or wrapped in a controlled atmosphere, which has not undergone any treatment other than cold treatment to ensure preservation; (c) 'mechanically recovered meat' means meat obtained by mechanical means from flesh-bearing bones apart from the bones of the head, the extremities of the limbs below the carpal and tarsal joints and, in the case of swine, the coccygeal vertebrae, and intended for establishments approved in accordance with Article 6 of Directive 77/99/EEC (1); (d) 'carcase' means the whole body of a slaughtered animal after bleeding, evisceration and removal of the limbs at the carpus and tarsus, removal of the head, tail and the udder, and in addition, in the case of bovine animals, sheep, goats and solipeds, after flaying. However, in the case of pigs, removal of the limbs at the carpus and tarsus and removal of the head may be waived where the meat is intended for treatment in accordance with Directive 77/99/EEC; (e) 'offal' means fresh meat other than that of the carcase as defined in (d), even if it remains naturally connected to the carcase; (f) 'viscera' means offal from the thoracic, abdominal and pelvic cavities, including the trachea and oesophagus; (g) 'official veterinarian' means the veterinarian designated by the competent central authority of the Member State; (h) 'exporting country' means the Member State from which fresh meat is sent; (i) 'country of destination' means the Member State to which fresh meat is sent from another Member State; (j) 'means of transport' means the freight-carrying parts of motor vehicles, rail vehicles and aircraft and the holds of ships or containers for transport by land, sea or air; (k) 'establishment' means an approved slaughterhouse, an approved cutting plant, an approved cold store or a unit grouping together several such establishments; (l) 'wrapping' means the protection of fresh meat by the use of an initial wrapping or initial container in direct contact with the fresh meat concerned and the initial wrapper or initial container itself; (m) 'packaging' means the placing of wrapped fresh meat in a second container and the latter container itself; (n) 'special emergency slaughtering' means: any slaughtering ordered by a veterinary surgeon following an accident or serious physiological and functional problems. Special emergency slaughtering may take place outside the slaughterhouse where the veterinary surgeon considers that transport of the animal would be impossible or would subject the animal to unnecessary suffering. Article 3 1. Each Member State shall ensure that: A. carcases, half carcases or half carcases cut into no more than three wholesale cuts, and quarters: (a) have been obtained in a slaughterhouse meeting the conditions laid down in Chapters I and II of Annex I and approved and supervised in accordance with Article 10, or in a slaughterhouse specifically approved in accordance with Article 4; (b) come from a slaughter animal inspected ante mortem by an official veterinarian in accordance with Chapter VI of Annex I and passed fit, as a result of such inspection, for slaughter for the purposes of this Directive; (c) have been treated under satisfactory hygiene conditions in accordance with Chapters V and VII of Annex I; (d) have been inspected post mortem by an official veterinarian in accordance with Chapter VIII of Annex I and do not show any change except for traumatic lesions which occurred shortly before slaughter or localized malformations or changes, provided that it is established, if necessary by appropriate laboratory tests, that these lesions, malformations or changes do not render the carcase and offal unfit for human consumption or dangerous to human health; (e) bear a health mark in accordance with Chapter XI of Annex I; (f) are accompanied during transportation by: (i) until 30 June 1993, the health certificate issued by the official veterinarian at the time of loading, which must correspond in form and content to the model in Annex V and be drawn up in the official language or languages of the country of destination at least. It must consist of a single sheet of paper; (ii) from 1 July 1993, an accompanying commercial document authorized by the official veterinarian. This document must: - in addition to the particulars provided for in point 50 of Chapter X of Annex I, including in the case of frozen meat the month and year of freezing in clear, bear a code number by which the official veterinarian can be identified, - be kept by the consignee for at least one year so that it can be produced at the request of the competent authority; (iii) a health certificate in accordance with Chapter XI of Annex I, in the case of meat from a slaughterhouse situated in a restricted region or area or meat to be sent to another Member State, after transit through a third country in a sealed lorry. Detailed rules for applying (ii), and in particular those concerning the allocation of code numbers and the compilation of one or more lists identifying the official veterinarians, shall be adopted in accordance with the procedure laid down in Article 16; (g) are stored in accordance with Chapter XIV of Annex I after post-mortem inspection under satisfactory hygiene conditions in establishments approved in accordance with Article 10 and supervised in accordance with Chapter X of Annex I; (h) are transported under satisfactory hygiene conditions in accordance with Chapter XV of Annex I; B. cuts or pieces smaller than those referred to in section A, or boned meat: (a) are boned or cut in a cutting plant meeting the conditions laid down in Chapters I and III of Annex I and approved and supervised in accordance with Article 10; (b) are bond or cut and obtained in accordance with Chapter IX of Annex I and come from: - fresh meat which complies with the requirements set out in section A, except those referred to in subparagraph (h), and which is transported in accordance with Chapter XV of Annex I, or - fresh meat imported from third countries in accordance with Directive 90/675/EEC; (c) have been stored under conditions which comply with Chapter XIV of Annex I in establishments approved in accordance with Article 10 and supervised in accordance with Chapter X of Annex I; (d) have been checked by an official veterinarian in accordance with Chapter X of Annex I; (e) meet the wrapping and packaging requirements laid down in Chapter XII of Annex I; (f) meet the requirements of section A (c), (e), (f) and (h); C. offal comes from an approved slaughterhouse or an approved cutting plant. Entire offal must comply with the requirements of sections A and B. Sliced offal must comply with the requirements of section B. Offal may not be sliced except for livers of animals of the bovine species where such livers are sliced in an approved cutting plant. The extension of this derogation to livers of animals of other species may be decided by the Council acting by a qualified majority on a proposal from the Commission; D. fresh meat which has been stored in accordance with this Directive in a cold store approved by a Member State and which has not thereafter undergone any handling, except in connection with storage: (a) meets the requirements of section A (c), (e), (g) and (h) and section B and C or is fresh meat imported from third countries in accordance with the requirements of Directive 90/675/EEC; (b) is accompanied during transportation to the place of destination by the accompanying commercial document or the certificate referred to in paragraph (A) (f). Where meat is to be accompanied by a certificate, the latter shall be completed by the official veterinarian on the basis of the health certificates attached to the consignment of fresh meat when they were put into storage and shall, in the case of importation, state the origin of the fresh meat; E. fresh meat produced in accordance with this Directive which has been stored in a cold store of a third country approved in accordance with Council Directive 72/462/EEC (2) under customs control and which has not thereafter undergone any handling, except in connection with storage: (a) meets the requirements of section A, B and C; (b) meets the specific guarantees concerning checking and certification of compliance with storage and transport requirements; (c) is accompanied by a certificate which corresponds to a model to be drawn up under the procedure laid down in Article 16. The specific guarantees concerning checking, certification of compliance with storage and transport requirements and the issuing of the certificate shall be adopted in accordance with the procedure laid down in Article 16. 2. However, without prejudice to Community animal health requirements, paragraph 1 shall not apply to: (a) fresh meat intended for uses other than human consumption; (b) fresh meat intended for exhibition, special studies or analysis, provided that official control makes it possible to ensure that the meat is not used for human consumption and that, when the exhibition is over or when the special studies or the analysis have been carried out, the meat, with the exception of that used for the purposes of analysis, is destroyed; (c) fresh meat intended exclusively as supplies for international organizations. Article 4 A. Member States shall ensure that from 1 January 1993 slaughterhouses in operation as at 31 December 1991 and handling not more than 12 livestock units (a) per week with a maximum of 600 livestock units per year are subject to the following requirements if they do not satisfy the requirements of Annex I: 1. They must be the subject of special veterinary registration and be given a specific approval number linked to the local supervisory unit. In order to be approved by the competent national authorities: (a) the establishment must fulfil the conditions for approval laid down in Annex II; (a) Bovines and solipeds: 1,0 livestock unit, Pigs: 0,33 livestock units, Sheep: 0,15 livestock units. (b) the operator of the slaughterhouse, the owner or his agent must keep a register of - animals entering the establishment and slaughter products leaving it, - the checks carried out, - the results of those checks. This information shall be communicated to the competent authority at its request; (c) the slaughterhouse must notify the veterinary service of the time of slaughter and the number and the origin of the animals to allow it to carry out the ante mortem inspection in accordance with Chapter VI of Annex I, either on the farm or immediately prior to slaughter; (d) the official veterinarian or an auxiliary must be present at the time of slaughter to ensure compliance with the hygiene rules laid down in Chapters V, VII and VIII of Annex I. Where the official veterinarian cannot be present at the time of slaughter, the meat may not leave the establishment until the official veterinarian has carried out the post mortem inspection, which must take place on the day of slaughter; (e) the competent authority must monitor the chain of distribution of meat coming from the establishment and the appropriate marking of products declared unfit for consumption as well as their subsequent destination and use. Member States shall draw up a list of establishments benefiting from such derogations and shall forward it, and any subsequent amendments thereto, to the Commission; (f) the competent authority must ensure that fresh meat from the establishments referred to in (e) is marked with stamps approved for the purpose in accordance with the procedure laid down in Article 16, showing the administrative district of the health unit under which the establishment comes. 2. Derogations may also be granted by the competent authority in accordance with Annex II in the case of cutting plants which are not situated in an approved establishment and which produce not more than three tonnes per week. The provisions of Chapters VII and IX and point 48 of Chapter X of Annex I shall not apply to storage and cutting operations in the establishments referred to in the first subparagraph. 3. Meat that has been judged to comply with the hygiene and health inspection requirements laid down by this Directive must be marked with a stamp showing the administrative district of the health unit responsible for the establishment of origin. The model of this stamp shall be determined in accordance with the procedure laid down in Article 16. 4. Meat from the establishments referred to in this Article must: (i) be kept for direct sale on the local market, fresh or processed, to retailers or to the consumer without pre-packaging or pre-wrapping; (ii) be transported from the establishment to the consignee under hygienic conditions of transport. B. If necessary, new establishments may, by way of derogation from the structure and infrastructure requirements of Annex I to this Directive, be approved in accordance with the procedure laid down in Article 16, provided that the requirements of section A are met. C. The Commission's veterinary experts may, in conjunction with the competent national authorities and insofar as necessary for the uniform application of this Article, carry out on-site checks on a representative number of establishments benefitting from the conditions laid down in this Article. D. Detailed rules for implementing this Article shall be adopted in accordance with the procedure laid down in Article 16. E. The Council shall, before 1 January 1998, review the provisions of this Article on the basis of a report from the Commission. Article 5 1. Member States shall ensure that the official veterinarian declares unfit for human consumption: (a) meat for animals: (i) in which, without prejudice to the diseases specified in Annex C to Directive 90/425/EEC (3), one of the following diseases has been diagnosed: - generalized actinobacillosis or actinomycosis, - blackleg, - generalized tuberculosis, - generalized lymphadenitis, - glanders, - rabies, - tetanus, - acute salmonellosis, - acute brucellosis, - swine erysipelas, - botulism, - speticaemia, pyaemia, toxaemia or viraemia; v(ii) showing acute lesions of broncho-pneumonia, pleurisy, peritonitis, metritis, mastritis, arthritis, pericarditis, enteritis or meningo-encephalomyelitis confirmed by a detailed inspection, possibly supplemented by a bacteriological examination and a search for residues of substances with a pharmacological effect. However, where the results of these special examinations are favourable, the carcases shall be declared fit for human consumption after the parts unfit for consumption have been removed; i(iii) affected by the following parasitic diseases: generalized sarcocystosis, generalized cysticercosis, trichinosis; i(iv) dead, stillborn or unborn; (v) slaughtered too young, and the meat of which is oedematous; i(vi) showing signs of emaciation or advanced anaemia; (vii) showing multiple tumours, abscesses or serious injuries in different areas of the carcase or in different viscera; (b) meat from animals: i(i) which have produced a positive or inconclusive reaction to tuberculin and in which an examination carried out in accordance with point 41 (G) of Chapter VIII of Annex I has revealed only localized tuberculous lesions in a number of organs or a number of areas of the carcase. However, where a tuberculous lesion has been found in the lymph nodes of the same organ or part of the carcase only the affected organ or part of the carcase and the associated lymph nodes shall be declared unfit for human consumption; (ii) which have reacted positively or inconclusively to brucellosis confirmed by lesions indicating acute infection. Even if no such lesion has been found the udder, genital tract and blood must nevertheless be declared unfit for human consumption; (a) (ii) (c) - the parts of carcases showing signs of major serious or haemorrhagic infiltrations, localized abscesses or localized contamination, - offal and viscera with pathological lesions of infectious, parasitic or traumatic origin; (d) meat which: - is feverish, - shows serious anomalies as regards colour, smell, consistency or taste; (e) where the official veterinarian is satisfied that a carcase or offal is affected with caseous lymphadenitis or any other suppurative condition and that the said condition is not generalized or associated with emaciation: i(i) any organ and its associated lymph node, if the aforesaid condition exists on the surface or in the substance of that organ or lymph node; (ii) in any case to which (i) does not apply, the lesion and such of the surrounding parts as he may think appropriate having regard to the age and degree of activity of the lesion, on the understanding that an old firmly encapsulated lesion may be regarded as inactive; (f) meat resulting from trimming of the sticking point; (g) where the official veterinarian is satisfied that the whole or any part of a carcase or any offal is affected by any disease or condition other than those referred to in the preceding points, the whole carcase and the offal or such lesser part thereof as he may thin appropriate; (h) carcases the offal from which has not undergone post mortem inspection; (i) the blood of an animal the meat of which has been declared unfit for human consumption in accordance with the preceding points and blood contaminated by stomach contents or any other substance; (j) meat from animals to which have been administered: (i) substances prohibited under Directives 81/602/EEC (4) and 88/146/EEC (5); i(ii) products likely to render meat dangerous or harmful to human health and on which a decision will have to be taken in accordance with the procedure laid down in Article 16 after obtaining the opinion of the Scientific Veterinary Committee. (iii) tenderizers; (k) meat containing residues of substances authorized in accordance with the exceptions provided for in Article 4 of Directive 81/602/EEC and Articles 2 and 7 of Directive 88/146/EEC, residues of medicinal products, antibiotics, pesticides or of other substances which are harmful or likely to make the consumption of fresh meat dangerous or harmful to human health, if such residues exceed the permitted level laid down by Community rules; (l) meat contaminated or tainted to an extent to be decided on by the procedure laid down in Article 16 after obtaining the opinion of the Scientific Veterinary Committee; (m) the liver and kidneys of animals more than two years old from regions in which plans implemented in accordance with Article 4 of Directive 86/469/EEC (6) have revealed the generalized presence of heavy metals in the environment; (n) meat which, without prejudice to possible Community regulations applicable in the field of ionization, has been treated with ionizing or ultraviolet radiation; (o) meat which gives off a pronounced sexual odour. 2. Additions or amendments to paragraph 1 may be adopted, in particular for tuberculosis, brucellosis and salmonella, in accordance with the procedure laid down in Article 16 and after obtaining the opinion of the Scientific Veterinary Committee. Article 6 1. Member States shall ensure that: (a) without prejudice to the cases provided for in Article 5 (1) (a) (iii) and Article 5 (2), fresh pigmeat or horsemeat referred to in Article 3, if not tested for trichinosis in accordance with Annex I to Directive 77/96/EEC (7), undergoes cold treatment in accordance with Annex IV to that Directive; (b) meat from: (i) male pigs used for breeding; i(ii) cryptorchid and hermaphrodite pigs; (iii) without prejudice to the cases provided for in Article 5 (1) (o) uncastrated male pigs with a carcase weight in excess of 80 kilograms, except where the establishment is able to guarantee by means of a method recognized by the procedure laid down in Article 16, or in the absence of such a method by a method recognized by the competent authority concerned, that carcases giving off a pronounced boar taint may be detected, bears the special mark provided for by Decision 84/371/EEC (8) and undergoes one of the treatments provided for in Directive 77/99/EEC; (c) mechanically recovered meat undergoes heat treatment in accordance with Directive 77/99/EEC; (d) after removal of parts unfit for consumption, fresh meat and offal from animals with non-generalized infestation by Cysticercus bovis or Cysticercus cellulosae undergo cold treatment using a method recognized in accordance with the procedure laid down in Article 16; (e) animals having undergone special emergency slaughtering may only be authorized for human consumption on the local market and only if the following conditions have been fulfilled: - the holding of origin is not subject to health policy restrictions, - prior to slaughtering the animal has been subjected to an ante-mortem inspection by a veterinarian in accordance with Article 3 (1) (A) (b), - the animal has been slaughtered after stunning, bled and possibly eviscerated on the spot; the veterinarian may waive stunning and authorize shooting in special cases, - the slaughtered and bled animal is transported as quickly as possible after slaughter under satisfactory hygiene conditions to a slaugtherhouse approved in accordance with this Directive. Where the slaugthered animal cannot be brought within the hour to such a slaughterhouse, it must be transported in a container or means of transport in which the ambient temperature is maintained at between 0o and 4oC. Evisceration, unless it has been effected at the time of slaughtering, must be carried out within a maximum of three hours after slaughtering; if evisceration is carried out on the spot, the viscera must be sent with the carcase to the slaughterhouse, - during transportation to the slaughterhouse the slaughtered animal is accompanied by a certificate issued by the veterinary surgeon who has ordered slaughtering attesting to the favourable outcome of the ante-mortem inspection, the correct conduct of bleeding, the time of slaughter and the nature of any treatment administered to the animal and, if appropriate, the result of the inspection of the viscera; this certificate must correspond to a model to be drawn up in accordance with the procedure laid down in Article 16, - the carcase of the slaughtered animal is, until such time as the post mortem inspection carried out in accordance with Article 3 (1) (A) (d) supplemented where applicable by a bacteriological examination has identified it as wholly or partly fit for human consumption, so handled that it does not come into contact with carcases of meat and offal intended for human consumption; (f) meat from an area subject to animal health restrictions is subject to specific rules to be determined on a case-by-case basis in accordance with the procedure laid down in Article 16; (g) the treatment provided for in the preceding points is carried out in the establishment of origin or in any other establishment designated by the official veterinarian; (h) meat must be marked with the stamp provided for in Article 4 (A) (3). 2. The Council, acting by a qualified majority on a proposal from the Commission shall determine, before 1 July 1992, the parts of Community territory in which derogations from the requirement in 1 (a) may be permitted provided that: - the absence of trichinosis is proved by epidemiological studies, - live animals and slaughtered animals are subjected to an effective method of detection and control. Article 7 1. Member States shall ensure that: (a) meat declared unfit for human consumption can be clearly distinguished from meat declared fit for human consumption; (b) meat declared unfit for human consumption is treated in accordance with Directive 90/667/EEC (9). 2. Detailed rules for implementing this Article shall if necessary be determined in accordance with the procedure laid down in Article 16. Article 8 1. Without prejudice to Directive 86/469/EEC, animals or their meat must undergo an examination for residues where the official veterinarian suspects their presence on the basis of the findings of the health inspection. This examination shall check for residues both of substances having pharmacological action and of the conversion products thereof, and for other substances transmitted to meat which are likely to be harmful to human health. If the meat examined shows traces of residues in quantities which exceed the permitted tolerances, it must be delcared unfit for human consumption. These examinations for residues must be carried out in accordance with proven methods which are scientifically recognized, in particular those laid down in Community rules or other international standards. It must be possible to evaluate the results of the examination for residues using reference methods established in accordance with the procedure laid down in Article 16. In accordance with the procedure laid down in Article 16, at least one reference laboratory shall be designated in each Member State to carry out the examination for residues. 2. Acting on a proposal from the Commission, the Council shall determine the tolerances for substances transmitted to meat which are likely to be harmful to human health, other than those established in Council Directive 86/363/EEC (10) and Council Regulation (EEC) No 2377/90 (11). Article 9 Member States shall ensure: (i) the permanent presence of at least one official veterinarian in a slaughterhouse approved in accordance with Article 10 throughout the ante-mortem and post-mortem inspections; i(ii) the presence at least once a day of an official veterinarian in a cutting plant approved in accordance with Article 10 when work is undertaken on meat, to check the conditions of hygiene of the plant and the record of fresh meat entering and leaving the plant; (iii) the regular presence of an official veterinarian in a cold store. The official veterinarian may be assisted by auxiliaries placed under his authority and responsibility in carrying out the following operations: (a) ante-mortem inspection, the auxiliary's role being to make an initial check on the animals and to help with purely practical tasks; (b) post-mortem inspection, provided that the official veterinarian is actually able to supervise the work of the auxiliaries on the spot; (c) the health control of cut and stored meat; (d) the inspection and supervision of approved establishments in accordance with Article 10. The maximum number of auxiliaries that may assist the official veterinarian in his task shall be fixed by the Council, acting on a proposal from the Commission, before 1 January 1992. The number must be small enough to enable the official veterinarian to exercise effective supervision of the post-mortem inspection. Only persons who satisfy the requirements of Annex III may be appointed as auxiliaries following a test organized by the competent central authority of the Member State or by the authority appointed by that central authority. In order to provide the assistance referred to above, the auxiliaries shall form part of an inspection team under the control and responsibility of the official veterinarian. They must be independent of the establishment. The competent authority of the Member State concerned shall determine the composition of the inspection team for each establishment in such a way that the official veterinarian is able to supervise the above operations. Detailed rules governing the assistance referred to in this Article shall, insofar as necessary, be determined in accordance with the procedure laid down in Article 16. Article 10 1. Each Member State shall draw up a list of approved establishments, other than those referred to in Article 4, each establishment having a veterinary approval number. The Member States shall send this list to the other Member States and to the Commission. Cutting plants referred to in the second indent of the second paragraph of point 19 of Annex I must also be subject to approval in accordance with Directive 71/118/EEC (12). Reference will be made to such special approval in the list of cutting plants published by the Commission. A Member State shall not approve an establishment unless it is satisfied that it complies with this Directive. Where hygiene is found to be inadequate and where the measures provided for in point 41 (F) of Chapter VIII of Annex I have proved insufficient to remedy the situation, the competent national authority shall temporarily suspend approval. If the operator of the establishment, the owner or his agent does not make good the shortcomings noted within the period fixed by the competent national authority the latter shall withdraw approval. The Member State in question shall take account here of the conclusions of any check carried out in accordance with Article 12. The other Member States and the Commission shall be informed of the suspension or withdrawal of approval. 2. The operator of the establishment, the owner or his agent must, in accordance with the second subparagraph of paragraph 4, conduct regular checks on the general hygiene of conditions of production in his establishment, inter alia, by means of microbiological controls. Checks must cover utensils, fittings and machinery at all stages of production and, if necessary, products. The operator of the establishment, the owner or his agent must be in a position, upon request from the official service, to inform the official veterinarian or the Commission's veterinary experts of the nature, frequency and results of the checks conducted to this end, together with the name of the investigating laboratory if need be. The nature of the checks, their frequency, as well as the sampling methods and the methods for bacteriological examination shall be established in accordance with the procedure laid down in Article 16. 3. The operator of the establishment, the owner or his agent must establish a staff training programme enabling workers to comply with conditions of hygienic production adapted to the production structure. The official veterinarian responsible for the establishment must be involved in the planning and implementation of that programme. 4. Inspection and supervision of establishments shall be carried out under the responsibility of the official veterinarian who, in accordance with Article 9, may be assisted in purely material tasks by auxiliaries. The official veterinarian must at all times have free access to all parts of establishments in order to ensure that this Directive is being complied with and, where there is doubt as to the origin of meat or slaughtered animals, to accounting documents which enable him to trace the holding of origin of a slaughtered animal. The official veterinarian must regularly analyse the results of the checks provided for in 2. He may, on the basis of this analysis, conduct further microbiological examinations at all stages of production or on the products. The result of these analyses shall be written up in a report, the conclusions and recommendations of which shall be notified to the operator of the establishment, the owner or his agent, who shall rectify the shortcomings noted with a view to improving hygiene. Article 11 Member States shall entrust to a central service or body the tasks of collecting and making use of the results of the ante-mortem and post-mortem inspections carried out by the official veterinarian as regards the diagnosis of diseases transmissible to man. Where such a disease is diagnosed, the results of the specific case shall be communicated as soon as possible to the competent veterinary authorities responsible for supervision of the herd from which the animals originated. Member States shall submit to the Commission information on certain diseases and particularly cases where diseases transmissible to man have been diagnosed. The Commission, acting in accordance with the procedure laid down in Article 16, shall adopt detailed rules for implementing this Article, and in particular: - the regularity with which information must be submitted to the Commission, - the type of information, - the diseases to which the collection of information is to apply, - procedures for collecting and using information. Article 12 1. Veterinary experts from the Commission may, in so far as is necessary to ensure uniform application of this Directive and in cooperation with the competent national authorities, make on-site checks; they may in particular verify whether approved establishments are in fact complying with this Directive. The Commission shall inform the Member States of the results of the checks carried out. A Member State in whose territory a check is being carried out shall give all the necessary assistance to the experts in carrying out their duties. The general provisions for implementing this Article shall be adopted in accordance with the procedure laid down in Article 16. After obtaining the opinion of the Member States in the Standing Veterinary Committee, the Commission shall draw up a recommendation concerning the rules to be followed in carrying out the checks provided for in this paragraph. 2. Before 1 January 1995 the Council shall review this Article on the basis of a report from the Commission, which may be accompanied by proposals. Article 13 1. In accordance with the procedure laid down in Article 16, Member States may be autorized to apply the provisions of Article 4 to slaughterhouses handling a maximum of 20 livestock units per week and 1 000 livestock units per year: (a) if they are situated in regions suffering from special geographical constraints or affected by supply difficulties; (b) if, as at 1 July 1991, they are carrying out a restructuring programme in the context of a national plan in existence on that date. In accordance with the same procedure, and by way of derogation from the conversion rates for the limits fixed in terms of livestock units in the first paragraph of Article 4 (A), the authorization provided for in the first subparagraph of this paragraph may be extended to establishments handling a maximum of 60 pigs per week, where the following requirements are met: (a) the owner of the establishment has received specific training, recognized by the competent authority, in production hygiene; (b) the animals to be slaughtered are the property of the owner of the establishment, or have been purchased by him to meet the requirements referred to in (d); (c) the meat is produced in premises which meet the requirements of Annex II and are situated in the establishment; (d) the meat produced is used solely to supply the establishment or sold directly to the consumer on the spot. When decisions granting derogations are adopted, specific requirements, in particular a definition of the local market, may be provided for. Establishments benefiting from such derogations shall be subject to Community inspection for approved establishments. 2. In accordance with the procedure laid down in Article 16: - derogations from the second, third and fourth indents of point 14 (c) of Chapter II, from point 42 (A) (2) of Chapter VIII and point 46 (d) of Chapter IX of Annex I may be granted, on request, to any Member State providing similar guarantees. These derogations shall fix health conditions which are at least equivalent to those of Annex I, - additional requirements adapted to the specific situation of the Member States concerned with respect to certain diseases likely to endanger human health may be decided on, - special conditions for the approval of establishments situated in wholesale markets may be decided on. Article 14 1. Without prejudice to the specific provisions of this Directive, the official veterinarian or the competent authority shall, where it is suspected that veterinary legislation has not been complied with, or there is doubt as to whether meat is fit for consumption, carry out any veterinary checks he or it deems appropriate. 2. Member States shall take the appropriate administrative or penal measures to penalize any infringement of Community veterinary legislation, in particular where it is found that the certificates or documents drawn up do not correspond to the actual state of the meat, that identification marks do not comply with the rules, that the meat was not presented for inspection or that the meat was not used for the purpose originally intended. Article 15 The Annexes to the Directive shall be amended by the Council acting by a qualified majority on a proposal from the Commission, in particular to adapt them to advances in technology. Article 16 1. Where the procedure laid down in this Article is to be followed, matters shall without delay be referred to the Standing Veterinary Committee by its chairman, either on his own initiative or at the request of the representative of a Member State. 2. The Commission representative shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within a time limit which the chairman shall lay down according to the urgency of the matter. Opinions shall be delivered by a majority of 54 votes, the votes of the Member States being weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The Commission shall adopt the measures and implement them immediately where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall without delay propose to the Council the measure to be adopted. The Council shall adopt the measures by a qualified majority. If, within three months from the date on which a proposal was submitted to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately, save where the Council has decided against these measures by a simple majority. Article 17 Before 1 July 1994 the Commission shall submit to the Council a report, possibly accompanied by proposals on which the Council will take a decision by the voting procedure laid down in Article 43 of the Treaty, on methods of inspection which ensure a level of animal health equivalent to that guaranteed by the methods of ante-mortem and post-mortem inspection described in Chapters VI and VIII of Annex I. Article 18 The rules laid down in Directive 89/662/EEC shall apply in particular to checks at origin, to the organization of and follow-up to the checks to be carried out by the Member State of destination, and to the protective measures to be implemented. Article 19 This Directive is addressed to the Member States. (1) OJ No L 26, 31. 1. 1977, p. 85. Directive last amended by Directive 89/662/EEC (OJ No L 395, 30. 12. 1989, p. 13).(2) OJ No L 302, 31. 12. 1972, p. 28. Directive last amended by Directive 91/69/EEC (OJ No L 46, 19. 2. 1991, p. 37).(3) OJ No L 224, 18. 8. 1990, p. 29. Directive last amended by Directive 91/174/EEC (OJ No L 85, 5. 4. 1991, p. 37).(4) OJ No L 222, 7. 8. 1981, p. 32. Directive last amended by Directive 85/358/EEC (OJ No L 191, 23. 7. 1985, p. 46).(5) OJ No L 70, 16. 3. 1988, p. 16.(6) OJ No L 275, 26. 9. 1986, p. 36.(7) OJ No L 26, 31. 1. 1977, p. 67. Directive last amended by Commission Directive 89/321/EEC (OJ No L 133, 17. 5. 1989, p. 33).(8) OJ No L 196, 26. 7. 1984, p. 46.(9) OJ No L 363, 27. 12. 1990, p. 51.(10) OJ No L 221, 7. 8. 1986, p. 43.(11) OJ No L 224, 18. 8. 1990, p. 1.(12) OJ No L 55, 8. 3. 1971, p. 23. Directive last amended by Directive 90/654/EEC (OJ No L 353, 17. 12. 1990, p. 48). ANNEX I CHAPTER I GENERAL CONDITIONS FOR THE APPROVAL OF ESTABLISHMENTS Establishments must have at least: 1. In rooms where fresh meat is produced, worked on or stored and in areas and corridors through which fresh meat is transported: (a) waterproof flooring which is easy to clean and disinfect, rotproof and laid in such a way as to facilitate the draining of water: the water must be channelled towards drains fitted with gratings and traps to prevent odours. However: - in the case of rooms referred to in point 14 (d) and (f) of Chapter II, point 15 (a) of Chapter III and point 16 (a) of Chapter IV, channeling of water towards drains fitted with gratings and traps is not required and, in the case of premises referred to in point 16 (a), a device with which water may easily be removed is sufficient, - in the case of rooms referred to in point 17 (a) of Chapter IV and in areas and corridors through which fresh meat is transported, waterproof and rotproof flooring is sufficient; (b) smooth, durable, impermeable walls, with a light-coloured, washable coating up to a height of at least two metres, and of at least three metres in slaughter-rooms; in chilling or refrigeration rooms and in stores the walls must be coated at least to storage height. Wall to floor junctions must be rounded or similarly finished except in the rooms referred to in point 17 (a) of Chapter IV. However, the use of wooden walls in the rooms referred to in point 17 of Chapter IV does not constitute grounds for withdrawing approval provided they were built before January 1983; (c) doors in hard-wearing, non-corrodible material and, if of wood, with a smooth and impermeable covering on all surfaces; (d) insulation materials which are rotproof and odourless; (e) adequate ventilation and good extraction of steam; (f) adequate natural or artificial lighting which does not distort colours; (g) a clean and easily cleaned ceiling; failing that, a roof covering with an interior surface which fulfils these conditions; 2. (a) as near as possible to the work stations, a sufficient number of facilities for cleaning and disinfecting hands and for cleaning tools with hot water. Taps must not be hand-operable. For washing hands, these facilities must have hot and cold running water or water premixed to a suitable temperature, cleaning and disinfecting products and hygienic means of drying hands; (b) facilities for disinfecting tools, with hot water supplied at not less than 82oC; 3. appropriate arrangements for protection against pests such as insects and rodents;4. (a) instruments and working equipment such as cutting tables, tables with detachable cutting surfaces, containers, conveyor belts and saws, made of corrosion-resistant material not liable to taint meat and easy to clean and disinfect. Surfaces coming into, or capable of coming into, contact with meat, including welds and joins, must be maintained smooth. The use of hygienically packaged fresh meat; (b) corrosion-resistant fittings and equipment meeting hygiene requirements for: - meat handling, - storing meat containers, in such a way that neither the meat nor the containers come into direct contact with the floor or walls; (c) facilities, including suitably laid out and equipped reception and marshalling areas, for the hygienic handling and protection of meat during loading and unloading; (d) special watertight non-corrodible containers, with lids and fasteners to prevent unauthorized persons from removing things from them, for keeping meat not intended for human consumption, or a lockable room for such meat if the quantities are large enough to necessitate this or if the meat is not removed or destroyed at the end of each working day; where such meat is removed through conduits, these must be so constructed and installed as to avoid any risk of contamination of the fresh meat; (e) facilities for the hygienic storage of materials for wrapping and packaging where such activities are carried out in the establishment; 5. refrigeration equipment to keep the internal temperature of the meat at the levels required by this Directive. This equipment must include a system for draining off water of condensation without any possibility of contamination of the meat; 6. a pressurized supply of potable water within the meaning of Directive 80/778/EEC (;) only. However, a non-potable water supply is authorized in exceptional cases for steam production, fire fighting and the cooling of refrigeration equipment, provided that the pipes installed for this purpose preclude the use of this water for other purposes and present no risk of contamination of fresh meat. Non-potable water pipes must be clearly distinguished from those used for potable water; 7. an adequate supply of hot potable water within the meaning of Directive 80/778/EEC; 8. liquid and solid disposal systems which meet hygiene requirements; 9. an adequately equipped lockable room for the exclusive use of the veterinary service; or, in the case of stores referred to in point 17 of Chapter IV, suitable facilities; 10. facilities enabling the veterinary inspections provided for in this Directive to be carried out efficiently at any time; 11. an adequate number of changing rooms with smooth, waterpoof, washable walls and floors, wash basins, showers and flush lavatories so equipped as to protect the clean parts of the building from contamination. Lavatories must not open directly onto the work rooms. Showers are unnecessary in cold stores receiving and shipping hygienically wrapped fresh meat only. Wash basins must have hot and cold running water or water premixed to a suitable temperature, materials for cleaning and disinfecting the hands and hygienic means of drying hands. Wash basins taps must not be hand-operable or arm-operable. There must be a sufficient number of such wash basins near the lavatories; 12. a place and adequate facilities for cleaning and disinfecting means of transport for meat except in the case of cold stores receiving and shipping hygienically packed fresh meat only. A separate such place and adequate facilities for means of transport for livestock must be provided in the case of slaughterhouses. However, these places and facilities are not compulsory if provisions exist requiring that means of transport be cleaned and disinfected at officially authorized facilities; 13. a room or a secure place for the storage of detergents, disinfectants and similar substances. CHAPTER II SPECIAL CONDITIONS FOR THE APPROVAL OF SLAUGHTERHOUSES 14. In addition to the general requirements slaughterhouses must have at least: (a) adequate lairage or, climate permitting, waiting pens for the animals; walls and floors must be durable, impermeable and easy to clean and disinfect; these facilities must be equipped for watering the animals, and for feeding them if necessary, and if appropriate a drainage system; (;) OJ No L 229, 30. 8. 1980, p. 11. Directive last amended by Directive 81/858/EEC (OJ No L 319, 7. 11. 1981, p. 19). (b) slaughter premises large enough for work to be carried out satisfactorily. In slaughter premises where both pigs and other animal species are slaughtered, a special place must be provided for slaughtering pigs; however, such a special place is not essential if the slaughter of pigs and that of other animals take place at different times; but in such cases scalding, depilation, scraping and singeing must be carried out in special places which are clearly separated from the slaughter line either by an open space of at least five metres or by a partition at least three metres high; (c) separate rooms sufficiently large and exclusively reserved for: - emptying and cleaning stomachs and intestines. Separate rooms will not, however, be necessary if these operations involving stomachs are carried out by means of closed-circuit mechanical equipment having an appropriate system of ventilation and satisfying the following requirements: (i) the equipment must be installed and arranged in such a manner that operations for separating intestines from the stomach and for the emptying and cleaning of stomachs are carried out hygienically. It must be located in a special place which is clearly separated from any exposed fresh meat by a partition stretching from the floor to a height of at least three metres and surrounding the area where these operations are carried out; i(ii) the design and operation of the machine must effectively prevent any contamination of the fresh meat; (iii) an air extractor must be installed and must function in such a fashion as to eliminate odours and any risk of aerosol contamination; (iv) the machine must be equipped with a device permitting closed-circuit evacuation of the residual water and the content of stomachs to the drainage system; i(v) the circuit followed by stomachs to and from the machine must be both clearly separated and at a distance from the circuit followed by other fresh meat. Immediately after they have been emptied and cleaned, the stomachs must be removed in a hygienic manner; (vi) stomachs must not be handled by staff who handle other fresh meat. Staff handling stomachs must not have access to other fresh meat; - dressing guts and tripe if this is carried out in the slaughterhouse. However, those operations may be performed in the same room referred to in the first indent provided that cross-contamination is avoided; - preparing and cleaning offal other than that referred to in the preceding indents, including a separate place for storing heads at a sufficient distance from other offal, if these operations are carried out in the slaughterhouse and do not take place on the slaughterline; - the storage of hides, horns, hooves and pigs' bristles, in the event of these not being removed directly from a slaughterhouse on the day of slaughter, in closed, leak-proof containers pending their removal; (d) a separate place for packaging offal if this is done in the slaughterhouse; (e) lockable premises or, climate permitting, suitably sited pens with separate drainage for sick or suspect animals; lockable premises reserved for the slaughter of such animals, the storage of detained meat and the storage of meat declared unfit for human consumption. Premises reserved for the slaughter of these animals are not essential in an establishment not authorized by the competent authority for slaughter of these animals or where such slaughter is performed at the end of normal slaughtering, provided that steps are taken to prevent contamination of meat declared fit for human consumption. In this case the premises must be specially cleaned and disinfected under official supervision before being used again for slaughtering of animals which are neither sick nor suspect; (f) sufficiently large chilling or refrigerating rooms equipped with corrosion-resistant fittings designed to prevent fresh meat coming into contact with the floor or the walls when it is being moved or held; (g) means of controlling access to and exit from the slaughterhouse; (h) a clear separation between the soiled and clean working areas of the building so as to protect the clean areas from contamination; 14. (a) (i) equipment such that, after stunning, dressing can be carried out as far as possible on the suspended animal; under no circumstances may the suspended animal come into contact with the floor during dressing; (j) an overhead system of rails for the further handling of meat: (k) if dung is stored in the slaughterhouse precincts, a special section for such dung; (l) a room suitable equipped for carrying out an examination for trichinella where such test is carried out in the establishment. CHAPTER III SPECIAL CONDITIONS FOR THE APPROVAL OF CUTTING PLANTS 15. In addition to the general requirements, cutting plants must have at least: (a) chilling or refrigerating rooms large enough for meat preservation, and, where packaged meat is stored in the establishment, a separate such room fuer packaged meat. Unpackaged meat may not be stored in such chilling or refrigerating rooms unless it is first cleaned and disinfected; (b) a room for cutting and boning and wrapping equipped with a recording thermometer or recording telethermometer; (c) a room for packaging, where such operations are carried out in the cutting plant, unless the conditions provided for in point 63 of Chapter XII are fulfilled; (d) a room for the storage of packaging and wrapping materials, where such operations are carried out in the cutting plant. CHAPTER IV SPECIAL CONDITIONS FOR THE APPROVAL OF COLD STORES 16. In addition to the general requirements, stores in which fresh meat is stored in accordance with the first paragraph in point 66 of Chapter XIV must have at least: (a) sufficiently large chilling and refrigeration rooms, which are easy to clean and in which fresh meat can be stored at the temperatures provided for under the first paragraph of point 66; (b) a recording thermometer or recording telethermometer in or for each storage area. 17. In addition to the general requirements, stores in which fresh meat is stored in accordance with the fourth paragraph of point 66 of Chapter XIV must have at least: (a) sufficiently large chilling and refrigeration rooms, which are easy to clean and in which fresh meat can be stored at the temperature provided for in the fourth paragraph of point 66; (b) a recording thermometer or recording telethermometer in or for each storage area. CHAPTER V HYGIENE OF THE STAFF, PREMISES AND EQUIPMENT IN THE ESTABLISHMENTS 18. Absolute cleanliness shall be required of staff, premises and equipment: (a) staff handling exposed or wrapped fresh meat or working in rooms and areas in which such meat is handled, packaged or transported must in particular wear clean and easily cleanable headgear, footwear and light-coloured working clothes and, where necessary, clean neck shields or other protective clothing. Staff engaged in slaughtering animals or working on or handling meat must wear clean working clothes at the commencement of each working day and must renew such clothing during the day as necessary and must wash and disinfect their hands several times during the working day and each time work is resumed. Persons who have been in contact with sick animals or infected meat must immediately afterwards carefully wash their hands and arms with hot water and then disinfect them. Smoking is forbidden in workrooms, storerooms, load-in, reception, marshalling and load-out areas, and in other areas and corridors through which fresh meat is transported; (b) no animal may enter the establishment except, in the case of slaughterhouses, animals for slaughter and with reference to the precincts of these slaughterhouses, animals necessary for their operation. Rodents, insects and other vermin must be systematically destroyed; (c) equipment and instruments used for working on meat shall be kept clean and in a good state of repair. They shall be carefully cleaned and disinfected several times during the working day, at the end of the day's work and before being re-used when they have been soiled. 19. Premises, instruments and working equipment must not be used for purposes other than work on fresh meat or farmed game meat authorized in accordance with Directive 91/495/EEC (;). This restriction shall not apply to: - transport equipment used on the premises referred to in point 17 (a), where the meat is packaged, - the cutting of poultrymeat or wild game meat or rabbit meat or the producing of meat preparations, provided that such operations are carried out at a different time to the cutting of fresh meat or farmed game meat referred to in the first paragraph and the cutting room is completely cleaned and disinfected before being made use of again for the cutting of fresh meat or farmed game meat. Meat-cutting instruments must be solely for cutting meat. 20. Meat and meat containers shall not come into direct contact with the ground. 21. Potable water must be used for all purposes; however, non-potable water may be used in exceptional cases for steam production provided that the pipes installed for this purpose preclude the use of this water for other purposes and present no danger of contamination of fresh meat. In addition, non-potable water may be used in exceptional cases for cooling refrigeration equipment. Non-potable water pipes must be clearly distinguished from pipes used for potable water. 22. The spreading of sawdust or any other similar substance on the floor of the workrooms and fresh meat storage rooms is prohibited. 23. Detergents, disinfectants and similar substances must be used in such a way that instruments, working equipment and fresh meat are not adversely affected. Their use must be followed by thorough rinsing of such instruments and working equipment with potable water. 24. Persons likely to contaminate meat are prohibited from working on it and handling it. When recruited, any person working on and handling fresh meat shall be required to prove, by a medical certificate, that there is no impediment to such employment. The medical supervision of such a person shall be governed by the national legislation in force in the Member State concerned. CHAPTER VI ANTE-MORTEM HEALTH INSPECTION 25. Animal must undergo ante-mortem inspection on the day of their arrival at the slaughterhouse or before the beginning of daily slaughtering. The inspection must be repeated immediately before slaughter if the animal has been in the lairage overnight. The operator of the slaughterhouse, the owner or his agent must facilitate operations for performing ante-mortem health inspections and in particular any handling which is considered necessary. Each animal to be slaughtered shall bear in identifying mark enabling the competent authority to determine its origin. (;) See page 41 of this Official Journal. 26. (a) The official veterinarian must make the ante-mortem inspection in accordance with professional rules and under suitable lighting. (b) The official veterinarian must, in respect of animals delivered to slaughterhouse, check an compliance with Community rules on animal welfare. 27. The inspection must determine: (a) whether the animals are suffering from a disease which is communicable to man and to animals or whether they show symptoms or are in a general condition such as to indicate that such a disease may occur; (b) whether they show symptoms of disease or of a disorder of their general conditions which is likely to make their meat unfit for human consumption; attention must also be paid to any signs that the animals have had substances with pharmacological effects administered to them or have consumed any other substances which may make their meat harmful to human health; (c) whether they are tired, agitated or injured. 28. (a) Tired or agitated animals must be rested for at least 24 hours unless the official veterinarian decides otherwise. (b) Animals in which one of the diseases referred to in point 27 (a) and (b) has been diagnosed must not be slaughtered for human consumption. (c) Slaughter of animals suspected of suffering from one of the diseases referred to in point 27 (a) and (b) must be deferred. These animals must undergo detailed examination in order to make a diagnosis. Where the post-mortem inspection is necessary in order to make a diagnosis, the official veterinarian shall request that the animals in question are slaughtered separately or at the end of normal slaughtering. Those animals shall undergo detailed post-mortem inspection supplemented, if the veterinarian considers it necessary for confirmation, by an appropriate bacteriological examination and a search for residues of substances with a pharmacological effect which may be presumed to have been administered to treat the pathological state obeserved. CHAPTER VII SLAUGHTER, CUTTING AND MEAT-HANDLING HYGIENE 29. Slaughter animals brought into slaughter premises must be slaughtered immediately and bleeding, flaying or removing the bristles, dressing and evisceration must be carried out in a way which avoids any contamination of the meat. 30. Bleeding must be complete; blood intended for human consumption must be collected in absolutely clean containers. It must not be stirred by hand, only with instruments which meet hygiene requirements. 31. Immediate and complete flaying is compulsory, except for pigs, without prejudice to the derogation provided for in the second sentence of point 41 (D) (a) of Chapter VIII. When not flayed, pigs must have their bristles removed immediately. Debristling agents may be used for this operation, provided that the pigs are thoroughly rinsed afterwards with potable water. However, skinning of heads of calves and ovines is not necessary provided that those heads are handled in such a way as to avoid any contamination of fresh meat. 32. Evisceration must be carried out immediately and completed not later than 45 minutes after stunning or, in the case of ritual slaughter, half an hour after bleeding. The lungs, heart, liver, kidney, spleen and mediastinum may either be detached or left attached to the carcase by their natural connections. If detached, they must be numbered or identified in some way to enable them to be recognized as belonging to a given carcase: this also applies to the head, tongue, digestive tract and any other part of the animal required for inspection or possibly required for the execution of checks laid down in Directive 86/469/EEC. The abovementioned parts must remain near the carcase until the inspection is complete. However, provided it shows no pathological symptom or lesion, the penis may be discarded immediately. For all species the kidneys must be removed from their fatty covering: in the case of bovine animals, swine and solipeds the peri-renal capsule must also be removed. 33. Implements must not be left in the meat; cleansing of meat by wiping with a cloth or other materials, and inflation, are prohibited. However, inflation of an organ may be authorized for ritual purposes, but in that event the inflated organ must be excluded from human consumption. 34. Carcases of solipeds, pigs over four week old and bovine animals over six month old must be submitted for inspection split lengthwise into half carcases down the spinal column. If the inspection so necessitates, the official veterinarian may require any head or any carcase to be split lengthwise. However, to take account of technological requirements or local habits of consumption the competent authority may authorize the submission for inspection of pig heads not split in half. 35. Until the inspection has been completed, it must not be possible for carcases and offal not inspected to come into contact with carcases and offal already inspected, and the removal, cutting or further treatment of the carcase shall be forbidden. 36. It must not be possible for meat detained or declared unfit for human consumption, stomachs, intestines and inedible by-products to come into contact with meat declared fit for human consumption, and the former must be placed as soon as possible in special rooms or containers located and laid out in such a way as to avoid any contamination of other fresh meat. 37. If the blood or the offal of several animals is collected in the same container before the completion of the post-mortem inspection, the entire contents must be declared unfit for human consumption if the carcase of one of the animals concerned has been declared unfit for human consumption. 38. The handling, trimming, further treatment and transport of meat, including offal, must be performed meeting all hygiene requirements. Where such meat is packaged, point 14 (d) of Chapter II and the conditions of Chapter XI must be complied with. Packaged meat must be stored in a separate room from exposed fresh meat. CHAPTER VIII POST-MORTEM HEALTH INSPECTION 39. All parts of the animal including the blood must be inspected immediately after slaughter to determine whether the meat is fit for human consumption. 40. The post-mortem inspection must include: (a) visual inspection of the slaughtered animal and the organs belonging to it; (b) palpation of the organs referred to in point 41 and, if the official veterinarian deems it to be necessary, of the uterus; (c) incision of certain organs and lymph nodes and, depending on the conclusions reached by the official veterinarian, the uterus. If visual inspection or palpation of certain organs indicates that the animal has lesions which can contaminate the carcases, equipment, staff or work premises, these organs must not be incised in the slaughter-room or any other part of the establishment where fresh meat might be contaminated; (d) investigation of anomalies in consistency, colour, smell and, where appropriate, taste: (e) where necessary, laboratory tests in particular for the substances referred to in Article 5 (1) (j) and (k). 41. The official veterinarian must be proceed in particular in the following way: A. Bovine animals over six weeks old (a) visual inspection of the head and the throat. The submaxillary, retro-pharyngeal and parotid lymph nodes (Lnn. retropharyngiales, mandibulares and parotidei) must be incised and examined. The external masseters, in which two incisions must be made parallel to the mandible, and the internal masseters (internal pterygoid muscles), which must be incised along one plane, must be examined; The tongue, having been freed to permit a detailed visual inspection of the mouth and the fauces, must be visually inspected and palpated. The tonsils must be removed; (b) inspection of the trachea; visual examination and palpation of the lungs and the oesophagus; the bronchial and mediastinal lymph nodes (Lnn. bifurcationes, eparteriales and mediastinales) must be incised and examined. The trachea and the main branches of the bronchi must be opened lengthwise and the lungs must be incised in their posterior third, perpendicular to their main axes; these incisions are not necessary where the lungs are excluded from human consumption; (c) visual inspection of the pericardium and the heart, the latter being incised lengthwise so as to open the ventricles and to cut through the interventricular septum; (d) visual inspection of the diaphragm; (e) visual inspection and palpation of the liver and the hepatic and pancreatic lymph nodes (Lnn. portales); incision of the gastric surface of the liver and at the base of the caudate lobe to examine the bile ducts; inspection and palpation of the pancreatic lymph nodes; (f) visual inspection of the gastro-intestinal tract, the mesentery, the gastric and mesenteric lymph nodes (Lnn. gastrici, mesenterici, craniales and caudales), palpation of the gastric and mesenteric lymph nodes, and, if necessary, incision of those lymph nodes; (g) visual inspection and, if necessary, palpation of the spleen; (h) visual inspection of the kidney and incision, if necessary, of the kidneys and the renal lymph nodes (Lnn. renales); (i) visual inspection of the pleura and the peritoneum; (j) visual inspection of the genital organs; (k) visual inspection and, if necessary, palpation and incision of the udder and its lymph nodes (Lnn. supramammarii). In cows, each half of the udder must be opened by a long, deep incision as far as the lactiferous sinuses (sinus lactiferes) and the lymph nodes of the udder must be incised, except when the udder is excluded from human consumption. B. Bovine animals under six weeks old (a) visual inspection of the head and the throat. The retropharyngeal lymph nodes (Lnn. retropharyngiales) must be incised and examined. The mouth and the fauces must be inspected and the tongue must be palpated. The tonsils must be removed; (b) visual inspection of the lungs, the trachea and the oesophagus; palpation of the lungs; the bronchial and mediastinal lymph nodes (Lnn. bifurcationes, eparteriales and mediastinales) must be incised and examined. The trachea and the main branches of the bronchi must be opened lengthwise and the lungs must be incised in the posterior third, perpendicular to their main axes; these incisions are not necessary where the lungs are excluded from human consumption; (c) visual inspection of the pericardium and the heart, the latter being incised lengthwise so as to open the ventricles and to cut through the interventricular septum; (d) visual inspection of the diaphragm; (e) visual inspection of the liver and the hepatic and pancreatic lymph nodes (Lnn. portales); palpation and, if necessary, incision of the liver and its lymph nodes; (f) visual inspection of the gastro-intestinal tract, the mesentery, the gastric and mesenteric lymph nodes (Lnn. gastrici, mesenterici, craniales and caudales), palpation of the gastric and mesenteric lymph nodes, and, if necessary, incision of those lymph nodes; (g) visual inspection and, if necessary, palpation of the spleen; (h) visual inspection of the kidneys; incision, if necessary, of the kidneys and the renal lymph nodes (Lnn. renales); (i) visual inspection of the pleura and the peritoneum; (j) visual inspection and palpation of the umbilical region and the joints; in the event of doubt, the umbilical region must be incised and the joints opened. The synovial fluid must be examined; 41. C. (a) C. Swine (a) visual inspection of the head and the throat; the submaxillary (Lnn. mandibulares) lymph nodes must be examined and incised. The mouth, the fauces, and the tongue must be visually inspected. The tonsils must be removed; (b) visual inspections of the lungs, trachea and oesophagus; palpation of the lungs and of the bronchial and mediastinal lymph nodes (Lnn. bifurcationes, eparteriales and mediastinales). The trachea and the main branches of the bronchi must be opened lengthwise and the lungs must be incised in their posterior third, perpendicular to their main axes; however, these incisions are not necessary where the lungs are excluded from human consumption; (c) visual inspection of the pericardium and the heart, the latter being incised lengthwise so as to open the ventricles and to cut through the interventricular septum; (d) visual inspection of the diaphragm; (e) visual inspection and palpation of the liver and the hepatic and pancreatic lymph nodes (Lnn. portales); palpation of the liver and its lymph nodes; (f) visual inspection of the gastro-intestinal tract, the mesentery, the gastric and mesenteric lymph nodes (Lnn. gastrici, mesenterici, craniales and caudales), palpation of the gastric and mesenteric lymph nodes, and, if necessary, incision of those lymph nodes; (g) visual inspection and, if necessary, palpation of the spleen; (h) visual inspection of the kidneys and incision, if necessary, of the kidneys and the renal lymph nodes (Lnn. renales); (i) visual inspection of the pleura and the peritoneum; (j) visual inspection of the genital organs; (k) visual inspection of the udder and its lymph nodes (Lnn. supramammarii), incision of the supramammary lymph nodes in sows; (l) visual inspections and palpation of the umbilical region and joints of young animals; in the event of doubt, the umbilical region must be incised and the joints opened. D. Sheep and goats (a) visual inspection of the head after flaying and, in the event of doubt, examination of the throat, the mouth, the tongue and the retro-pharyngeal and parotid lymph nodes. Without prejudice to animal health conditions, these examinations are not necessary if the competent authority is able to guarantee that the head, including the tongue and the brains, is excluded from human consumption; (b) visual inspection of the lungs, the trachea and the oesophagus; palpation of the lungs and the bronchial and mediastinal lymph nodes (Lnn. bifurcationes, eparteriales and mediastinales); in the event of doubt, these organs and lymph nodes must be incised and examined; (c) visual inspection of the pericardium and the heart; in the event of doubt the heart must be incised and examined; (d) visual inspection of the diaphragm; (e) visual inspection of the liver and the hepatic and pancreatic lymph nodes (Lnn. portales); palpation of the liver and its lymph nodes; incision of the gastric surface of the liver to examine the bile ducts; (f) visual inspection of the gastro-intestinal tract, the mesentery and the gastric and mesenteric lymph nodes (Lnn. gastrici, mesenterici, craniales and caudales); (g) visual inspection and, if necessary, palpation of the spleen; (h) visual inspection of the kidneys; incision, if necessary, of the kindeys and the renal lymph nodes (Lnn. renales); (i) visual inspection of the pleura and the peritoneum; (j) visual inspection of the genital organs; (k) visual inspection of the udder and its lymph nodes; (l) visual inspection and palpation of the umbilical region and joints of young animals; in the event of doubt, the umbilical region must be incised and the joints opened. E. Domestic solipeds (a) visual inspection of the head, and after freeing the tongue, the throat; the submaxillary retro-pharyngeal and parotid lymph nodes (Lnn. retropharyngiales, mandibulares and parotidei) must be palpated and, if necessary, incised. The tongue, having been freed to permit a detailed inspection of the mouth and the fauces, must be visually examined and palpated. The tonsils must be removed; (b)visual inspection of the lungs, the trachea and the oesophagus; palpation of the lungs; the bronchial and mediastinal lymph nodes (Lnn. bifurcationes, eparteriales and mediastinales) must be palpated and, if necessary, incised. The trachea and the main branches of the bronchi must be opened lengthwise and the lungs incised in their posterior third, perpendicular to their main axes; however, these incisions are not necessary where the lungs are excluded from human consumption; (c) visual inspection of the pericardium and the heart, the latter being incised lengthwise so as to open the ventricles and to cut through the interventricular septum; (d) visual inspection of the diaphragm; (e) visual inspection of the liver and the hepatic and pancreatic lymph nodes (Lnn. portales); palpation of the liver and its lymph nodes; if necessary, incision of the liver and the hepatic and pancreatic lymph nodes; (f) visual inspection of the gastro-intestinal tract, the mesentery and the gastric and mesenteric lymph nodes (Lnn. gastrici, mesenterici, craniales and caudales); incision, if necessary, of the gastric and mesenteric lymph nodes. (g) visual inspection and, if necessary, palpation of the spleen; (h) visual inspection of the kidneys, palpation of the kidneys and incision, if necessary, of the kidneys and the renal lymph nodes (Lnn. renales); (i) visual inspection of the pleura and the peritoneum; (j) visual inspection of the genital organs of stallions and mares; (k) visual inspection of the udder and its lymph nodes (Lnn. supramammarii) and, if necessary, incision of the supramammary lymph nodes; (l) visual inspection and palpation of the umbilical region and joints of young animals; in the event of doubt, the umbilical region must be incised and the joints opened; (m) all grey or white horses must be inspected for melanosis and melanomata as regards the muscles and lymph nodes (Lnn. lymphonodi subrhomboidei) of the shoulders beneath the scapular cartilage by loosening the attachment of one shoulder. The kidneys must be exposed and examined by incision through the entire kidney. F. In the event of doubt, the official veterinarian may perform the further cuts and inspections of the relevant parts of the animals necessary in order to reach a final decision. Where the official veterinarian finds that the hygiene rules laid down in this Chapter are clearly being breached or that adequate health inspection is being hampered, he shall be empowered to take action with regard to the use of equipment or premises and to take any measure required, up to and including a reduction in the rate of production or interruption of the production process. G. Where incision of the above lymph nodes is obligatory, they must be systematically subjected to multiple incisions and a visual inspection. 42. A. In addition, the official veterinarian must systematically carry out: 1) an investigation for cystercosis in swine: this investigation must include examination of the directly visible muscular surfaces, in particular the thigh muscles, the pillars of the diaphragm, the intercostal muscles, the heart, the tongue and the larynx and, if necessary, the abdominal wall and the psoas muscles freed from fatty tissue; 2) an investigation for glanders in solipeds by means of carful examination of mucous membranes from the trachea, larynx, nasal cavities, sinuses and their ramifications, after splitting the head in the median plane and excision of the nasal septum. 3) Fresh meat from swine and horses which contains skeletal muscles (striated muscles) must undergo an investigation for trichinosis. This investigation must be carried out in accordance with proven methods which are scientifically recognized, in particular methods which are defined in Community directives or in other international standards. The results must be assessed using a reference method fixed in accordance with the procedure laid down in Article 16 of this Directive and after the Scientific Veterinary Committee has delivered its opinion; the reliability of the method must be at least as great as that of the trichinoscopy provided for in point 1 of Annex I to Directive 77/96/EEC. The Commission shall publish the reference method in the Official Journal of the European Communities. B. The results of the ante-mortem and post-mortem health inspections shall be recorded by the official veterinarian and, where diseases transmissible to man as referred to in Article 6 are diagnosed, communicated to the competent veterinary authorities responsible for supervision of the herd from which the animals originated, as well as to the person responsible for the herd in question. CHAPTER IX REQUIREMENTS FOR MEAT INTENDED FOR CUTTING 43. Cutting pieces smaller than those referred to in Article 3 (1) (A), de-boning or the slicing of offal of animals of the bovine species is authorized in approved cutting plants only. 44. The operator of the plant, the owner or his agent must facilitate operations for supervising the plant, in particular any handling which is considered necessary, and must place the necessary facilities at the disposal of the supervisory service. In particular, he must be able on request to inform the official veterinarian responsible for supervision of the source of the meat brought into his cutting plant. 45. Without prejudice to the second paragraph of point 19 of Chapter V, meat which does not fulfil the requirements of Article 3 (1) (B) (b) of this Directive may not be placed in approved cutting plants unless placed in special storage areas; it must be cut up in other places or at other times than meat which does fulfil those requirements. The official veterinarian must at all times have access to all storage rooms and work rooms in order to satisfy himself that the preceding provisions are rigorously observed. 46. (a) Fresh meat must be brought into the rooms provided for in point 15 (b) of Chapter III progressively as needed. As soon as it is cut, and where appropriate packaged, the meat must be transferred to the relevant chilling or refrigerating room referred to above in point 15 (a) of Chapter III. (b) Meat entering a cutting premises must be checked and, if necessary, trimmed. The work station for this task must be equipped with suitable facilities and adequate lighting. (c) During cutting, boning, wrapping and packaging the internal temperature of the meat must be kept at a constant + 7oC or less. During cutting, the temperature of the cutting room must not exceed + 12oC. During slicing, wrapping and packaging, the internal temperature of livers must be kept at a constant + 3oC or less. During cutting, boning, slicing, dicing, wrapping and packaging the temperature of livers, kidneys and head meat must be kept at a constant + 3oC or less. (d) By way of derogation from paragraphs (a) and (c), meat may be cut while warm. In that event, the meat must be transferred directly from the slaughter premises to the cutting room. In addition, the slaughter premises and the cutting room must be located in the same group of buildings and sufficiently near to each other for the meat to be transferred in a single operation, and cutting must be carried out immediately after transfer. As soon as it is cut, and where appropriate packaged, it must be transferred to an appropriate chilling room. (e) Cutting must be carried out in such a way as to avoid any soiling of the meat. Splinters of bone and clots of blood must be removed. Meat obtained from cutting and not intended for human consumption must be collected in the facilities, containers or rooms referred to in point 4 (d) as it is cut. CHAPTER X HEALTH CONTROL OF CUT MEAT AND STORED MEAT 47. Approved cutting plants and approved cold stores must be supervised by an official veterinarian. 48. Supervision by the official veterinarian must include the following tasks: - supervision of the entry and exit of fresh meat, - health inspection of fresh meat held in the establishment referred to in point 47, - health inspection of fresh meat prior to cutting and when it leaves the establishments referred to in point 47, - supervision of the cleanliness of the premises, facilities and instruments provided for in Chapter V, and of staff hygiene, including their clothing, - any other supervision which the official veterinarian considers necessary for ensuring compliance with this Directive. CHAPTER XI HEALTH MARKING 49. Health marking must be carried out under the responsibility of the official veterinarian. For this purpose, he shall keep and maintain under his responsibility: (a) the instruments intended for meat health marking which he may hand over to auxiliaries only at the time of marking and for the length of time required for this purpose; (b) the labels and wrapping material when marked as provided for in this chapter. The labels and wrapping material shall be given to the auxiliaries at the time when they are to be used and in the required number. 50. The health mark must be: (a) either an oval mark at least 6,5 cm wide by 4,5 cm high bearing the following information in perfectly legible characters: - on the upper part, the initials of the consigning country in capitals (i.e. one of the following): B - DK - D - EL - E - F - IRL - I - L - NL - P - UK, followed by the veterinary approval number of the establishment, - on the lower part, one of the following sets of initials: CEE, EOEF, EWG, EOK, EEC, or EEG; (b) or an oval mark at least 6,5 cm wide by 4,5 cm high, bearing the following information in perfectly legible characters: - on the upper part, the name of the consigning country in capitals, - in the centre, the veterinary approval number of the establishment, - on the lower part, one of the following sets of initials: CEE, EOEF, EWG, EOK, EEC or EEG. The letters must be at least 0,8 cm high and the figures at least 1 cm high. The health mark may, in addition, include an indication of the official veterinarian who carried out the health inspection of the meat. 51. Carcases must be stamped in ink or hot-branded in accordance with point 50: - those weighing more than 65 kilograms must be marked on each half-carcase, in the following places at least: external surface of the thighs, loins, back, breast and shoulder, - other carcases must be marked in at least four places, on the shoulder and on the external surface of the thighs. 52. The livers of bovine animals, swine and solipeds must be hot-branded in accordance with point 50. All other offal must be stamped in ink or hot-branded in accordance with point 50, unless wrapped or packaged and marked in accordance with points 55 and 56. 53. Cuts obtained in cutting plants from officially marked carcases must be stamped in ink or hot-branded in accordance with point 50, unless they are wrapped or packaged, and ribs must be marked in a way making it possible to identify the slaughterhouse of origin. 54. Packaging must always be marked in accordance with point 55. 55. Packaged cut meat and packaged offal referred to in point 52 second paragraph, and point 53, including sliced livers of animals of the bovine species, must bear a health mark in accordance with point 50. The mark must include the veterinary approval number of the cutting plant instead of that of the slaughterhouse. The mark must be applied to a label fixed to the packaging, or printed on the packaging, in such a way that it is destroyed when the packaging is opened; the label must also show a serial number. However, when cut meat or offal is wrapped in accordance with point 62 of Chapter XII, the label referred to above may be affixed to the wrapping. In the case of offal packaged in a slaughterhouse, the number included in the mark must be the veterinary approval number of the slaughterhouse concerned. 56. In addition to the requirements of point 55, where fresh meat is wrapped in commercial portions intended for direct sale to the consumer a reproduction of the health mark provided for under point 50 (a) must also be printed on the wrapping or on a label affixed to the wrapping. The mark must include the veterinary approval number of the cutting plant. The dimension requirements of point 50 need not apply to the mark required under this point. However, in the case of offal wrapped in a slaughterhouse, the number included in the mark must be the veterinary approval number of the slaughterhouse concerned. 57. Meat from solipeds and its packaging must bear a special mark, to be determined in accordance with the procedure laid down in Article 16 of this Directive. 58. The colours to be used for the stamp must be authorized in accordance with the Council Directive on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption (;). CHAPTER XII WRAPPING AND PACKAGING OF FRESH MEAT 59. (a) Packaging (for example packing cases, paperboard boxes) must fulfil all rules of hygiene, and in particular: - must not alter the organoleptic characteristics of the meat, - must not be capable of transmitting to the meat substances harmful to human health, - must be strong enough to ensure effective protection of the meat during transportation and handling. (b) Packaging must not be re-used for meat unless it is made of corrosion-resistant materials which are easy to clean and has been previously cleaned and disinfected. 60. Where fresh cut meat or offal is wrapped, this operation must be carried out immediately after cutting and in accordance with hygiene requirements. With the exception of cuts of solid outer pig fat and belly, cut meat and offal must in all cases be provided with a protective wrapping unless it is suspended throughout its transport. Such wrapping must be transparent and colourless and must also fulfil the conditions of the first and second indents of point 59 (a); it may not be used again for wrapping meat. Sliced livers of animals of the bovine species must be individually wrapped. A package may contain only a complete sliced organ presented in its original form. (;) OJ No L 115, 11. 11. 1962, p. 2645/62. Directive as last amended by Directive 85/7/EEC (OJ No L 2, 3. 1. 1985, p. 22). 61. Wrapped meat must be packaged. 62. However, when wrapping fulfils all the protective conditions of packaging it need not be transparent and colourless and placing in a second container is not necessary provided that the other conditions of point 59 are fulfilled. 63. Cutting, boning, wrapping and packaging operations may take place in the same room subject to the following conditions: (a) the room must be sufficiently large and so arranged that the hygiene of the operations is assured; (b) the packaging and wrapping must be enclosed in a sealed protective cover immediately after manufacture; this cover must be protected from damage during transport to the establishment and stored under hygienic conditions in a separate room in the establishment: (c) the rooms for storing packaging material must be dust and vermin-free and have no air connection with rooms containing substances which might contaminate fresh meat. Packaging must not be stored on the floor; (d) packaging must be assembled under hygienic conditions before being brought into the room; (e) packaging must be hygienically brought into the room and used without delay. It must not be handled by staff handling fresh meat; (f) immediately after packaging the meat must be placed in the storage room provided. 64. The packaging referred to in this chapter may contain only cut meat from the same animal species. CHAPTER XIII HEALTH CERTIFICATE 65. The original copy of the health certificate which must accompany meat during transportation to the place of destination must be issued by an official veterinarian at the time of loading. The certificate must correspond in form and content to the model in Annex IV and be drawn up in the official language or languages of the place of destination at least. It must consist of a single sheet of paper. CHAPTER XIV STORAGE 66. Fresh meat must be chilled immediately after the post-mortem inspection and kept at a constant internal temperature of not more that + 7oC for carcases and cuts and + 3oC for offal. Derogations from this equipment may, for technical reasons relating to maturation of the meat, be granted by the competent authority on a case-by-case basis for the transportation of meat to cutting plants or butcher shops in the immediate vicinity of the slaughterhouse, provided that such transportation takes not more than one hour. Fresh meat for freezing must come directly from an approved slaughterhouse or an approved cutting plant. Freezing of fresh meat may be performed only in rooms of the same establishment where the meat has been obtained or cut or in an approved cold store, by means of appropriate equipment. When intended for freezing, cuts referred to in Article 3 (1) (A) of this Directive, the cuts referred to in point 53 of Chapter XI of this Annex and offal must be frozen without delay unless maturation is required for health reasons. In the latter case they must be frozen immediately after maturation. Carcases, half carcases, half carcases cut into no more than three wholesale cuts, and quarters intended for freezing must be frozen without undue delay after a period of stabilization. Cut meat intended for freezing must be frozen without undue delay after cutting. Frozen meat must reach an internal temperature of -12oC or lower and may not be stored at higher temperatures thereafter. Fresh meat which has undergone a freezing process must bear an indication of the month and year in which it was frozen. 67. No other product which may affect the hygiene of the meat or contaminate it may be stored in the rooms referred to in points 16 and 17 of Chapter IV unless the meat is packaged and stored separately. 68. The storage temperature of the storage rooms referred to in points 16 and 17 of Chapter IV must be recorded. CHAPTER XV TRANSPORT 69. Fresh meat must be transported in means of transport provided with a hermetic closing system or, in the case of fresh meat imported in accordance with Directive 90/675/EEC or fresh meat transiting through the territory of a third country in sealed means of transport, designed and equipped in such a way that the temperatures specified in Chapter XIV are maintained throughout transportation. By way of derogation from the first paragraph, carcases, half carcases, half carcases cut into no more than three wholesale cuts, and quarters may be transported at temperatures higher than those laid down in Chapter XIV under conditions to be set after consultation of the Scientific Committee in accordance with the procedure laid down in Article 16 of this Directive. 70. Means of transport intended for transporting such meat must meet the following requirements: (a) their inside surfaces or any other part which may come into contact with the meat must be of corrosion-resistant material which cannot affect the organoleptic characteristics of the meat or render the meat harmful to human health; these surfaces must be smooth and easy to clean and disinfect; (b) they must be provided with efficient devices for protecting the meat against insects and dust and be watertight; (c) for transporting carcases, half carcases, half carcases cut into no more than three wholesale cuts, quarters and unpackaged cut meat, they must be equipped with corrosion-resistant fittings for suspending the meat fixed at a height such that the meat cannot touch the floor. This provision shall not apply to frozen meat in hygienic packaging. In the case of transport by air, however, fittings for suspending the meat are not required provided that suitable corrosion-resistant facilities are provided for hygienically loading, holding and unloading the meat. 71. Means of transport intended for transporting meat may in no case be used for transporting live animals or any products likely to affect or contaminate meat. 72. No other product likely to affect the hygiene of the meat or to contaminate it may be transported at the same time as the meat in the same meat of transport unless appropriate precautions are taken. Packaged meat must be transported in separate means of transport from unpackaged meat unless, within the same means of transport, an adequate physical separation is provided so as to protect unpackaged meat from packaged meat. In addition, stomachs may not be transported therein unless scalded or cleaned, nor heads and feet unless they are skinned or scalded and depilated. 73. Fresh meat may not be transported in a vehicle or container which is not clean and has not been disinfected. 74. Carcases, half carcases and quarters, half carcases cut into no more than three wholesale cuts, excluding frozen meat packaged in accordance with hygiene requirements, must be suspended throughout transport except in the case of air transport in accordance with point 70 (c). Other cuts and offal must be suspended or placed on supports if not packaged or contained in corrosion-restistant containers. Such supports, packaging or containers must meet hygiene requirements and, in particular as regards packaging, the provisions of this Directive. The viscera must always be transported in strong waterproof and greaseproof packaging which may only be re-used after cleaning and disinfection. 75. The official veterinarian must ensure before dispatch that transport vehicles and loading conditions meet the hygiene requirements of this Chapter. ANNEX II CHAPTER I GENERAL CONDITIONS FOR APPROVAL OF LOW-CAPACITY ESTABLISHMENTS Low-capacity establishments must have at least: 1. in rooms where fresh meat is produced and worked on: (a) waterproof flooring which is easy to clean and disinfect, rotproof and laid in such a way as to facilitate the draining of water; the water must be channelled towards drains fitted with gratings and traps to prevent odours; (b) smooth, durable, impermeable walls, with a light-coloured, washable coating up to a height of at least two metres, and of at least three metres in slaughter rooms. However, the use of wooden walls in the rooms referred to in point 16 of Chapter III of Annex I does not constitute grounds for withdrawing approval provided they were built before 1 July 1991; (c) doors in easily cleanable, rotproof and odourless material. Where meat is stored in the establishment concerned, that establishment must have storage premises which satisfy the aforementioned requirements; (d) insulation materials which are rotproof and odourless; (e) adequate ventilation and if necessary good extraction of steam; (f) adequate natural or artificial lighting which does not distort colours; 2. (a) as near as possible to the work stations, a sufficient number of facilities for cleaning and disinfecting hands and for cleaning tools with hot water. For washing hands, these facilities must have hot and cold running water or water premixed to a suitable temperature, cleaning and disinfecting products and hygienic means of drying hands; (b) facilities on the spot or in an adjacent room for disinfecting tools, with hot water supplied at not less than 82oC; 3. appropriate arrangements for protection against pests such as insects and rodents; 4. (a) instruments and working equipment such as cutting tables, tables with detachable cutting surfaces, containers, conveyor belts and saws, made of corrosion-resistant material, not liable to taint meat and easy to clean and disinfect. The use of wood is forbidden; (b) corrosion-resistant fittings and equipment meeting hygiene requirements for: - meat handling, - storing meat containers, in such a way that neither the meat nor the containers come into direct contact with the floor or walls; (c) special watertight non-corrodible containers, with lids and fasteners to prevent unauthorized persons from removing things from them, for keeping meat not intended for human consumption; such meat must be removed or destroyed at the end of each working day; 5. refrigeration equipment to keep the internal temperature of the meat at the levels required by this Directive. This equipment must include a drainage system linked to the waste-water pipes which presents no risk of contamination of the meat; 6. a pressurized supply of potable water within the meaning of Directive 80/778/EEC only. However, a non-potable water supply is authorized in exceptional cases for steam production, fire fighting and the cooling of refrigeration equipment, provided that the pipes installed for this purpose preclude the use of this water for other purposes and present no risk of contamination of fresh meat. Non-potable water pipes must be clearly distinguished from those used for potable water; 7. an adequate supply of hot potable water within the meaning of Directive 80/778/EEC; 8. a system for the hygienic disposal of waste water; 9. at least one wash basin and flush lavatories. The latter must not open directly onto the work rooms. The wash basin must have hot and cold running water or water premixed to a suitable temperature, hygienic materials for cleaning and disinfecting the hands and hygienic means of drying hands. The wash basin must be near the lavatories. CHAPTER II SPECIAL CONDITIONS FOR THE APPROVAL OF LOW-CAPACITY SLAUGHTERHOUSES 10. In addition to the general requirements, low-capacity slaughterhouses must have at least: (a) sufficiently large lairage for animals passing the night within the slaughterhouse precincts; (b) a slaughter room and, in view of the operations carried out during slaughter, rooms in keeping with such activities large enough for work to be carried out satisfactorily from the viewpoint of hygiene; (c) a clearly separated place within the slaughter room, intended for stunning and bleeding; (d) in the slaughter room, walls washable up to a height of at least three metres or up to the ceiling. During slaughter, steam must be adequately extracted; (e) equipment such that, after stunning, dressing can be carried out as far as possible on the suspended animal; under no circumstances may the suspended animal come into contact with the floor during dressing; (f) a refrigerating room of sufficient capacity in relation to the size and type of animals slaughtered, with in any case a separate lockable section of a minimum size reserved for observing the carcases undergoing analysis. Derogations from this requirement may be granted by the competent authority on a case-by-case basis where meat is removed immediately from such slaughterhouses for delivery to cutting plants or butcher shops in the immediate vicinity of the slaughterhouse, provided that transportation takes not more than one hour. 11. In the slaughter room, it shall be forbidden to empty or clean stomachs and intestines or to store hide, horns, hooves and pigs' bristles. 12. If dung cannot be evacuated from the slaughterhouse precincts every day, it must be stored in a clearly separated place. 13. Animals brought into the slaughter rooms must be immediately stunned and slaughtered. 14. Sick or suspect animals must not be slaughtered in the establishment concerned except where a derogation is granted by the competent authority. Where a derogation is granted, slaughter must be performed under the supervision of the competent authority and steps taken to prevent contamination; the premises must be specially cleaned and disinfected under official supervision before being used again. ANNEX III PROFESSIONAL QUALIFICATIONS OF AUXILIARIES 1. Only candidates who prove that they have followed a theoretical course, including laboratory demonstrations, authorized by the competent authorities of the Member States on the subjects referred to in point 3 (a) of this Annex for at least 400 hours and have had practical training under the supervision of an official veterinarian for a period of at least 200 hours shall be eligible for the test referred to in the fourth paragraph of Article 9 of this Directive. The practical training shall take place in slaughterhouses, cutting plants, cold stores and inspection posts for fresh meat. 2. However, auxiliaries fulfilling the requirements of Annex II to Directive 71/118/EEC may follow a training course in which the theoretical part is reduced to 200 hours. 3. The test referred to in the fourth paragraph of Article 9 of this Directive shall consist of a theoretical part and a practical part and shall cover the following subjects: (a) theoretical part: - basic knowledge of anatomy and physiology of slaughtered animals, - basic knowledge of pathology of slaughtered animals, - basic knowledge of pathological anatomy of slaughtered animals, - basic knowledge of hygiene and in particular industrial hygiene, slaughter, cutting and storage hygiene and hygiene of work, - knowledge of methods and procedure for the slaughter, inspection, preparation, wrapping, packaging and transport of fresh meat, - knowledge of the laws, regulations and administrative provisions relating to the carrying out of their work, - sampling procedures; (b) practical part: - inspection and assessment of slaughtered animals, - determination of animal species through examination of typical parts of the animal, - determination of a number of parts of slaughtered animals in which changes have occurred, and comments thereon, - post-mortem inspection in a slaughterhouse, - hygiene control, - sampling. ANNEX IV SPECIMEN HEALTH CERTIFICATE for fresh meat ( ¹) referred to in Article 3 (A) (1) (f) (iii) of Directive 64/433/EEC No ( ²): . Place of loading: . Ministry: . Department: . Reference ( ²): . I. Identification of meat Meat of: . (animal species) Nature of cuts: . Nature of packaging: . Number of cuts or packages: . Month(s) and years(s) when frozen: . Net weight: . III. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): . . Address(es) and veterinary approval number(s) of the approved cutting plant(s): . . Address(es) and veterinary approval number(s) of the approved cold store(s): . . III. Destination of meat The meat will be sent from from . (place of loading) to . (country and place of destination) by the following means of transport ( ³): . Name and address of consignor: . . Name and address of consignee: . . ( ¹) Fresh meat: in accordance with the Directive referred to in IV of this certificate, this means all parts fit for human consumption from domestic bovine animals, swine, sheep and goats and solipeds which have not undergone any preserving process: however, chilled and frozen meat shall be considered to be fresh meat. ( ²) Optional. ( ³) In the case of rail trucks and lorries, state the registration number, in the case of aircraft the flight number, and in the case of boats the name and, where necessary, the number of the container. IV. Health attestation I, the undersigned official veterinarian, certify that the meat described above was obtained under the conditions governing production and control laid down in Directive 64/433/EEC: - in a slaughterhouse situated in a restricted region or area (%), - and is intended for a Member State after transit through a third country (%). Done at . on . . (name and signature of the official veterinarian) (%) Delebe where not applicable. ANNEX V SPECIMEN HEALTH CERTIFICATE for fresh meat intended for consignment to a Member State ( ¹) No ( ²): . Exporting country: . Ministry: . Department: . Ref.: . (optional) I. Identification of meat Meat of: . (animal species) Nature of cuts: . Nature of packaging: . Number of cuts or packages: . Month(s) and years(s) when frozen: . Net weight: . III. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): . . Address(es) and veterinary approval number(s) of the approved cutting plant(s): . . Address(es) and veterinary approval number(s) of the approved cold store(s) . . III. Destination of meat The meat will be sent from . (place of loading) to . (country and place of destination) by the following means of transport ( ³): . Name and address of consignor: . . Name and address of consignee: . . ( ¹) Fresh meat: in accordance with the Directive referred to in IV of this certificate, this means all parts fit for human consumption from domestic bovine animals, swine, sheep and goats and solipeds which have not undergone any preserving process; however, chilled and frozen meat shall be considered to be fresh meat. ( ²) Optional. ( ³) In the case of trail trucks and lorries, state the registration number, in the case of aircraft the flight number, and in the case of boats the name and, where necessary, the number of the container. IV. Health attestation I, the undersigned official veterinarian, certify that the meat described above was obtained under the conditions governing production and control laid down in Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat and that it is, therefore, considered as such to be fit for human consumption. Done at . , . . (signature of the official veterinarian)